La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Nuevamente nos vemos precisados a examinar ciertos aspectos relacionados con la notificación de la presentación de un recurso de certiorari ante el Tribunal de Apelaciones. Con tal de resolver la controversia ante nuestra considera-*546ción, es preciso aclarar y añadir a los pronunciamientos que realizamos en Pérez Soto v. Cantera Pérez, Inc., 188 DPR 98 (2013). Veamos.
I
En enero de 2014, la Sra. Nivia Montañez Leduc pre-sentó una demanda sobre liquidación de bienes ganancia-les en contra del Sr. Alexander Robinson Santana y AKA Electrical & Engineering Contractor, Inc. (AKA Electrical). Acaecidos varios trámites procesales, el 7 de julio de 2015, la señora Montañez Leduc presentó una Urgente solicitud de descalificación de la Leda. Mayra Rotger Meléndez y el Ledo. Arturo González Martín y ¿ moción? urgente del auxi-lio del tribunal y solicitud de orden. En síntesis, planteó que los representantes legales del señor Robinson Santana actuaron, en el pasado, como abogados y notarios de AKA Electrical. Por ende, su intervención en el caso suponía un conflicto de interés.
Tras la presentación de varios escritos y la celebración de múltiples vistas, el 25 de enero de 2016, el Tribunal de Pri-mera Instancia notificó una Resolución en la que denegó la Solicitud de descalificación. Oportunamente, la señora Montañez Leduc presentó una Moción en reconsideración sobre la resolución de descalificación en la cual, esencialmente, reiteró los planteamientos que había esbozado anteriormente. No obstante, el 16 de febrero de 2016, el tribunal de instancia denegó la moción de reconsideración.
Inconforme, el 17 de marzo de 2016 a las 7:16 p. m., la señora Montañez Leduc recurrió al Tribunal de Apelacio-nes mediante un recurso de certiorari. Además, el 23 de marzo de 2016, ésta presentó una Urgente moción en auxi-lio de jurisdicción y solicitud de paralización de los proce-dimientos hasta que se atienda la solicitud de remedios en favor de menores. Examinados ambos escritos, el 29 de marzo de 2016, el foro apelativo intermedio notificó una *547Resolución en la que, en lo pertinente, concedió a la señora Montañez Leduc hasta el 30 de marzo de 2016 para acre-ditar que notificó al señor Robinson Santana los escritos presentados en conformidad con las Reglas 33 y 37 del Re-glamento del Tribunal de Apelaciones (Reglamento), 4 LPRAAp. XXII-B.
A esos efectos, ese mismo día, la señora Montañez Leduc presentó una Moción en cumplimiento de orden. En ésta acreditó haber notificado el recurso de certiorari, tanto a la Leda. Mayra Rotger Meléndez como al Ledo. Arturo Gon-zález Martín, por correo certificado. Para así evidenciarlo, incluyó copia de dos Domestic Return Receipts en los que se constata que ambos abogados recibieron la notificación los días 22 y 23 de marzo de 2016.
Por otra parte, la señora Montañez Leduc admitió que, por inadvertencia, no realizó la notificación simultánea con relación a la moción en auxilio de jurisdicción. No obstante, informó que ese mismo día, el 29 de marzo de 2016, hizo la correspondiente notificación vía correo electrónico. Oportu-namente, el señor Robinson Santana compareció y argüyó que no había recibido la notificación de la moción en auxi-lio de jurisdicción, por lo que la señora Montañez Leduc incumplió con la Regla 79 del Reglamento, 4 LPRA Ap. XXII-B.
El 1 de abril de 2016, el foro apelativo intermedio des-estimó tanto el recurso de certiorari como la moción en auxilio de jurisdicción. Este foro concluyó, en cuanto a la moción en auxilio de jurisdicción, que no se realizó la noti-ficación simultánea y que tampoco se ofreció justa causa para el incumplimiento con el requisito reglamentario. Por otro lado, referente al recurso de certiorari, el Tribunal de Apelaciones determinó que la señora Montañez Leduc te-nía hasta el 18 de marzo de 2016 para presentar el recurso; no obstante, determinó que la peticionaria notificó el re-curso el 19 de marzo de 2016, a saber, tardíamente. Por lo tanto, el foro apelativo intermedio concluyó que la señora *548Montañez Leduc incumplió con su deber de realizar una notificación oportuna del recurso de certiorari, conforme a la Regla 33 del Reglamento, supra.
Oportunamente, la señora Montañez Leduc presentó una Urgente moción de reconsideración, solicitud de para-lización de los procedimientos y moción en auxilio de jurisdicción. En lo pertinente, ésta incluyó prueba adicio-nal a la que anejó originalmente en la Moción en cumpli-miento de orden para evidenciar que realizó la notificación del recurso de certiorari dentro del término establecido para ello. A esos efectos, adjuntó un recibo de la Farmacia Puerta de Carolina, de 17 de marzo de 2016 a las 9:16 p. m., del que surge el pago de franqueo para dos comuni-caciones dirigidas a la licenciada Rotger Meléndez y al li-cenciado González Martín. Asimismo, argüyó que, con-forme a nuestro dictamen en Pérez Soto v. Cantera Pérez, Inc., supra, la notificación realizada a través de este servi-cio privado fue válida, pues es irrelevante el mecanismo para realizar la notificación. El señor Robinson Santana se opuso.
El 4 de abril de 2016, el Tribunal de Apelaciones notificó una Resolución mediante la cual proveyó “no ha lugar” a la Urgente moción de reconsideración. El foro apelativo inter-medio insistió en que la notificación del recurso de certio-rari presentado por la señora Montañez Leduc no se hizo dentro del término que exige el Reglamento. Asimismo, destacó que ésta no acreditó que la Farmacia Puerta de Carolina fuera un correo autorizado por el Servicio Postal de Estados Unidos.
Finalmente, la señora Montañez Leduc presentó un re-curso de certiorari ante este Tribunal. En éste consignó dos señalamientos de error de naturaleza estrictamente proce-sal, a saber:
Cometió error el Honorable Tribunal de Apelaciones al des-estimar el recurso de certiorari por entender que se notificó a las partes fuera del t[é]rmino de 30 días dispuesto por ley por *549el Correo Federal.
Cometió error el Honorable Tribunal de Apelaciones al no darle validez al matasello de un correo privado como el d[í]a en que se notificó a la[s] partes según requiere las Reglas del Tribunal de Apelaciones y la[s] Reglas de Procedimiento Civil. Certiorari, pág. 6.
El 28 de octubre de 2016 emitimos una Resolución me-diante la cual expedimos el recurso de epígrafe. Oportuna-mente, ambas partes presentaron sus correspondientes alegatos. Contando con el beneficio de sus comparecencias, procedemos a resolver.
II
A
El Artículo V de la Constitución del Estado Libre Aso-ciado de Puerto Rico y la Ley de la Judicatura de 2003 conceden a este Tribunal la facultad de adoptar las reglas necesarias para la administración de la justicia. Art. V, Const. ELA, LPRA, Tomo 1. Conforme a esta autoridad, adoptamos el Reglamento del Tribunal de Apelaciones de 2004. 4 LPRA Ap. XXII-B.
En lo que nos concierne, la Parte IV del Regla-mento contiene las reglas aplicables al trámite de presen-tación y perfeccionamiento de los recursos de certiorari. Los profesionales del Derecho están obligados a dar cum-plimiento riguroso a estos requisitos. Véanse: Rodríguez v. Camejo, 165 DPR 729 (2005); Rojas v. Axtmayer Ent., Inc., 150 DPR 560, 564 (2000); Cárdenas Maxán v. Rodríguez, 119 DPR 642 (1987). Ello, sin duda, pues no se puede dejar “al arbitrio de los abogados decidir qu[é] disposiciones re-glamentarias deben acatarse y cuándo, dependiendo del criterio personal de cada abogado”. Matos v. Metropolitan Marble Corp., 104 DPR 122, 125 (1975). Por lo tanto, cier-tamente, el incumplimiento con las reglas de los *550tribunales apelativos puede impedir la revisión judicial. Soto Pino v. Uno Radio Group, 189 DPR 84, 90 (2013).
A esos efectos, la Regla 32(C) del Reglamento establece un término jurisdiccional de treinta días, si-guientes a la fecha de archivo en autos de la copia de la notificación de una resolución u orden para presentar un recurso de certiorari ante el Tribunal de Apelaciones. 4 LPRA Ap. XXII-B. Ello, al igual que lo dispuesto en la Regla 52.2(B) de Procedimiento Civil, 32 LPRA Ap. V. Véase, además, Morán v. Martí, 165 DPR 356 (2005). Por otra parte, la Regla 33(B) consagra la forma en que se tiene que realizar la notificación del recurso a las partes.(1) En primer lugar, con relación al término para efectuar la notifi-cación a las partes, destacamos que la referida regla pre-ceptúa que “[l]a parte peticionaria notificará la solicitud de certiorari [...] dentro del término dispuesto para la presen-tación del recurso. Este término será de cumplimiento estricto”. 4 LPRA AP. XXII-B, R. 33(B).
Claro está, al ser el término de notificación un término de cumplimiento estricto y no jurisdiccional, su incumplimiento no supone —automáticamente— la deses-timación del recurso. Ello, pues “el tribunal no está atado al automatismo que conlleva un requisito jurisdiccional, por lo que puede ‘proveer justicia según lo ameritan las circunstancias’ y extender el término”. Rodríguez v. Suárez Camejo, supra, pág. 738. Ahora bien, nótese que el foro *551apelativo intermedio no tiene la discreción para prorrogar un término de forma automática. Por lo tanto, solo puede extender el término en instancias donde la parte haya de-mostrado justa causa. Véanse: Rojas v. Axtmater Ent., Inc., supra, pág. 564; Arriaga v. F.S.E., 145 DPR 122, 131 (1998). En consideración a lo anterior, si se suscita un in-cumplimiento sin justa causa, necesariamente procede la desestimación del recurso presentado. Véase S.L.G. v. Mun. de Guaynabo, 154 DPR 98 (2001).
Por otra parte, la Regla 33(B) del Reglamento es-tablece cómo se puede y debe realizar la notificación. En particular, esta regla dispone que se
[e]fectuará la notificación por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal por compañía privada con acuse de recibo. Cuando se efectúe por correo, se remitirá la notificación a los abogados o abogadas de las partes, o a las partes, cuando no estuvieren representadas por abogado o abogada, a la dirección postal que surja del úl-timo escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte represen-tada por abogado o abogada, la notificación se hará a la direc-ción que de éste o ésta surja del registro que a esos efectos lleve el Secretario o Secretaria del Tribunal Supremo. La parte peticionaria certificará el hecho de la notificación en la propia solicitud de certiorari. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes. 4 LPRA AP. XXII-B, R. 33(B).
Es importante destacar que los requisitos de noti-ficación no constituyen una mera formalidad procesal, sino que son parte integral del debido proceso de ley. A esos efectos, en el contexto particular de la presentación de re-cursos ante el Tribunal de Apelaciones, hemos comentado que la notificación es imperativa ya que coloca a la parte contraria en conocimiento del recurso que solicita la revi-sión de una decisión de un tribunal de menor jerarquía. Soto Pino v. Uno Radio Group, supra, pág. 90. Véase, además, Hernández Maldonado v. Taco Maker, 181 DPR 281, 290 (2011).
*552Ahora bien, a pesar de la importancia de realizar una notificación correcta y oportuna, se consignó en la Re-gla 12.1 del Reglamento que
[l]as disposiciones sobre los requisitos de notificación a las partes y al tribunal y los de forma dispuestos en el Regla-mento del Tribunal de Apelaciones de 1996, en las Reglas de Procedimiento Civil, Reglas de Procedimiento Criminal para los recursos de apelación, certiorari y de revisión judicial, de-berán interpretarse cíe forma que se reduzcan al mínimo las desestimaciones de los recursos. Por causa justificada, deberá el Tribunal de Apelaciones proveer oportunidad razonable para la corrección de defectos de forma o de notificación que no afecten los derechos de las partes. 4 LPRA Ap. XXII-B, R. 12.1.(2)
A esos efectos, los requisitos de notificación no de-ben ser interpretados de forma inflexible. Véanse: Rodríguez v. Sucn. Martínez, 151 DPR 906, 913 (2000); Rojas v. Axtmater Ent., Inc., supra, pág. 565. Recuérdese, además, que existe como principio rector en nuestro ordenamiento jurídico la idoneidad de que las controversias se atiendan en los méritos. Véanse: Rodríguez, supra, pág. 913; 4 LPRA Ap. XXII-B, R. 2(3). Por lo tanto, la desestimación solo se debe utilizar como último recurso en casos de “in-cumplimiento de algunas de las disposiciones del Regla-mento del Tribunal de Circuito de Apelaciones, relativas a los recursos de apelación que no contienen requisitos juris-diccionales o de cumplimiento estricto, cuyo incumpli-*553miento impide se le dé seguimiento al recurso o que pueda ser atendido en los méritos”. S.L.G. v. Mun. de Guaynabo, supra, págs. 110—111.
B
En lo pertinente, en S.L.G. v. Mun. de Guaynabo, supra, pág. 107, dispusimos. inequívocamente —en cuanto al requisito de notificación— que “lo impor-tante es que el escrito sea notificado con copia a la otra parte, dentro del plazo dispuesto por ley, independiente-mente del método que se utilice para ello”. A su vez, en Pérez Soto v. Cantera Pérez, Inc., supra, al enfrentarnos a una controversia prácticamente idéntica a la que nos ocupa, reiteramos este principio.
En Pérez Soto se presentó ante el Tribunal de Apelacio-nes un recurso de apelación dentro del término jurisdiccio-nal para ello y éste se notificó a las partes a través de un servicio postal privado llamado Postal Solutions, el cual fungía como un Commercial mail receiving agency (CMRA). Las partes demandadas solicitaron la desestima-ción del recurso, tras argumentar que el matasellos del Servicio Postal de los Estados Unidos tenía una fecha posterior al término hábil para presentar el recurso. Así, pues, ya que Postal Solutions no era una “entidad equivalente al servicio postal federal y que el sello del comercio privado, indicando la fecha de 28 de mayo de 2011, no goza de la misma validez que el del USPS”, las partes demandadas razonaron que la notificación se realizó a destiempo. Pérez Soto, supra, pág. 101.
Para disponer de esa controversia reconocimos que el Servicio Postal de Estados Unidos ha concedido diversas facultades a negocios privados. Al así hacerlo, estos negocios se han convertido en parte esencial del funciona-miento del sistema postal. Por lo tanto, en Pérez Soto con-cluimos que la notificación realizada a través de negocios *554privados, siempre y cuando estén debidamente autorizados por el Servicio Postal para llevar a cabo servicios análogos, es válida para cumplir con los requisitos de notificación. Así, pautamos que la Regla 13 del Reglamento, 4 LPRA Ap. XXII-B, no podía estar sujeta a una interpretación restric-tiva, pues ello “implicaría penalizar a las partes y a los abogados cuyos recursos y circunstancias les impidan rea-lizar las gestiones necesarias para visitar una oficina de correo tradicional”. Id., pág. 110.
I—I HH H-1
En consideración a que los dos señalamientos de error ante nuestra consideración están íntimamente relaciona-dos, los discutiremos en conjunto.
Según reseñamos, la señora Montañez Leduc presentó ante el Tribunal de Apelaciones un recurso de certiorari el 17 de marzo de 2016 y una moción en auxilio de jurisdicción el 23 de marzo de 2016. Posteriormente, el 28 de marzo de 2016, el foro apelativo intermedio le ordenó que acreditara la notificación al señor Robinson Santana de ambos escritos.
El 29 de marzo de 2016, la señora Montañez Leduc com-pareció mediante una Moción en cumplimiento de orden a la cual anejó dos Domestic Return Receipts. De éstos surge la fecha en que los representantes legales del señor Robinson Santana recibieron la notificación del recurso de certio-rari’, empero, no se puede constatar la fecha en que la no-tificación fue enviada. Por otra parte, la señora Montañez Leduc admitió que no notificó la moción en auxilio de ju-risdicción de forma simultánea, conforme lo requiere la Re-gla 79 del Reglamento. Respecto a ello, especificó que en-tendía “haberla notificado a las partes, pero por un malentendido entre las compañeras que representamos a la Sra. Montañez Leduc nos percatamos en la noche de ayer que no se les había notificado”. Apéndice, Anejo 4, pág. 122.
*555En consideración a lo anterior, el 1 de abril de 2016, el Tribunal de Apelaciones desestimó ambos escritos. En cuanto al recurso de certiorari, el foro apelativo intermedio concluyó que la señora Montañez Leduc notificó el recurso fuera del término que confiere la Regla 33 del Reglamento. En particular, especificó que “[s]urge del rastreo del correo postal que la Peticionaria notificó a los representantes lega-les del Recurrido copia de su recurso, el 19 de marzo de 2016, es decir, al día siguiente de haber vencido el término de treinta (30) días para la presentación del mismo”. Nivia Montañez Leduc v. Alexander Robinson Santana, KLCE201600433, pág. 7 (TAPR) (1 de abril de 2016).(3) Además, destacó que la señora Montañez Leduc no presentó justa causa para la tardanza; por lo tanto, aunque el tér-mino era de cumplimiento estricto, no tenía discreción para extenderlo.
Ahora bien, la señora Montañez Leduc presentó una moción de reconsideración. En lo que nos concierne, ésta especificó que envió la notificación del recurso a la repre-sentación legal del señor Robinson Santana el 17 de marzo de 2016 a través de la Farmacia Puerta de Carolina, nego-cio privado que ofrece servicios de correo postal. A esos efectos, adujo que, conforme a la Regla 13(B)(3) del Regla-mento, se considera la fecha de notificación aquella que conste en el documento expedido por la empresa privada que demuestre la fecha en que se recibió el documento para ser entregado al destinatario.
Con tal de evidenciar el referido trámite, la señora Mon-tañez Leduc anejó: dos sellos denominados como Priority Mail 1-Day, con fecha de 17 de marzo de 2016, dirigidos a los representantes legales del señor Robinson Santana; el recibo de compra, provisto por la Farmacia Puerta de Ca*556rolina a las 9:17 p. m., para el franqueo de las comunica-ciones; el Product & Tracking Information, impreso de usps.com para cada una de las comunicaciones enviadas y una certificación del Servicio Postal de Estados Unidos en la que se reconoce que el negocio The Mail Stop está apro-bado por el Servicio Postal como un USPS approved shipper (4) No obstante, el Tribunal de Apelaciones denegó la reconsideración. Concluyó que la señora Montañez Le-duc no acreditó que la Farmacia Puerta de Carolina cons-tituyese un correo autorizado por el Servicio Postal.
Cabe destacar que, en su alegato en oposición, el señor Robinson Santana subrayó que la prueba anejada a la mo-ción de reconsideración no se incluyó en la Moción en cum-plimiento de orden en la que la señora Montañez Leduc debía acreditar la notificación de los escritos presentados. A esos efectos, citó dos precedentes de este Tribunal en los que se censura la práctica de incluir evidencia, que no es-tuvo ante la consideración de un foro recurrido, en alzada. Véanse: P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 DPR 1, 35-36 (1988); Belmonte v. Mercado Reverón, Admor., 95 DPR 257, 263-264 (1967).
En primer lugar, es preciso aclarar que no estamos ante una situación análoga a las atendidas en los precedentes citados u otros en los que hemos reiterado el mismo principio. A saber, la evidencia presentada por la señora Montañez Leduc en su moción de reconsideración fue solici-tada por el propio Tribunal de Apelaciones y se relaciona exclusivamente con incidencias procesales ocurridas du-rante el trámite apelativo. Por lo tanto, la documentación en cuestión no constituye “evidencia en apelación”. Así, pues, el razonamiento del señor Robinson Santana no aplica.
Ahora bien, este planteamiento bien puede examinarse en el contexto de las normas aplicables a la presentación y *557evaluación de una reconsideración. Recuérdese que el ob-jetivo principal de la moción de reconsideración es proveer una oportunidad al tribunal para modificar sus dictámenes. Véase J. Cuevas Segarra, Tratado de derecho procesal civil, San Juan, Pubs. JTS, 2011, T. IV, pág. 1373. En lo pertinente, hemos reconocido que al instar una mo-ción de reconsideración se pueden presentar fundamentos que no hayan sido expuestos antes de dictarse una senten-cia o resolución. Véase Rivera v. Algarín, 159 DPR 482, 489 (2003). Ahora bien, “no deben alegarse nuevos hechos que no han sido considerados por el tribunal al dictar la reso-lución cuya reconsideración se pide, a menos que se expre-sen razones poderosas que constituyan una excusa razona-ble para no haberlo hecho antes”. Cividanes v. López Acosta, Juez de Distrito, 22 DPR 79, 83 (1915). Véase, además, R. Hernández Colón, Derecho procesal civil, San Juan, Ed. LexisNexis, 2010, pág. 394. Por otra parte, he-mos reconocido la discreción de un tribunal sentenciador de evaluar prueba presentada mediante una moción de re-consideración en casos particulares sobre daños y perjui-cios en que se tenga que determinar los límites de una póliza de seguro para efectos de satisfacer la concesión de daños dictada mediante sentencia. Véase Díaz Ayala et al. v. ELA, 153 DPR 675, 698-700 (2001).
En este caso, la señora Montañez Leduc alegó, en cuanto presentó la Moción en cumplimiento de orden, que notificó a la representación legal del señor Robinson Santana la presentación del recurso de certiorari. Cierta-mente, ésta debió haber presentado —desde ese momen-to— la prueba que demostrara la fecha de notificación y no aquella que sólo reflejara la fecha de recibo de la notificación. Ahora bien, ante los hechos particulares de este caso, en consideración a que la prueba versa sobre alegaciones que realizó la señora Montañez Leduc desde que presentó la referida Moción y que el asunto por ser evidenciado incidía sobre la jurisdicción del tribunal, con-*558cluimos que ésta podía presentar la prueba en cuestión y el Tribunal de Apelaciones, tal y como lo hizo, podía exami-narla para evaluar la procedencia de la reconsideración.
Para disponer de esta controversia, en primer lugar, nos corresponde determinar si la Farmacia Puerta de Carolina es un negocio debidamente autorizado por el Servicio Postal de Estados Unidos para realizar servicios análogos a los del servicio postal.(5) Evidentemente, al enfrentarnos a esta interrogante en Pérez Soto contamos con una prueba muy distinta a la que surge del expediente en el caso ante nuestra consideración. A saber, en esa ocasión se presenta-ron dos declaraciones juradas, una suscrita por el peticio-nario y otra por parte del dueño de Postal Solutions, en la que se declaró que el negocio privado estaba debidamente autorizado por el Servicio Postal de Estados Unidos para realizar las referidas funciones. Además, se incluyó una carta del Servicio Postal mediante la cual se certificó que Postal Solutions tenía las certificaciones necesarias para operar como un Commercial mail receiving agent.
Ahora bien, es preciso notar que en Pérez Soto no reali-zamos pronunciamiento alguno que nos lleve a concluir que la única forma de evidenciar la autoridad, delegada por el Servicio Postal de Estados Unidos, de un negocio privado para realizar funciones análogas a los del Servicio Postal es a través de la presentación de declaraciones ju-radas o certificaciones del Servicio Postal. Si bien una cer-tificación a esos efectos sería la prueba idónea, somos del criterio que el análisis sobre la suficiencia de la prueba para evidenciar este hecho debe realizarse caso a caso. Concluir de otra forma sería contrario a nuestros pronun-ciamientos respecto a la interpretación flexible de las re-glas de notificación.
*559Al evaluar el expediente, concluimos que se evidenció —mediante prueba circunstancial— que la Farmacia Puerta de Carolina estaba autorizada por el Servicio Postal de Estados Unidos para ofrecer ciertos productos y ser-vicios postales. A esos efectos, según comentamos, la se-ñora Montañez Leduc adquirió de la Farmacia productos oficiales del Servicio Postal, a saber, sellos denominados como Priority Mail 1-Day. Por otra parte, surge del Product & Tracking Information, el cual fue impreso del portal electrónico oficial del Servicio Postal, el registro de los se-llos comprados para cada comunicación mediante una en-trada denominada como Shipping label created. Por úl-timo, se puede constatar en este documento, al igual que de los Domestic Return Receipts, que las referidas comunicaciones llegaron a los representantes legales del señor Robinson Santana. Por lo tanto, concluimos que la Farmacia figuró como un intermediario del Servicio Postal que dio paso a la primera etapa del proceso de envío de las comu-nicaciones en cuestión.
Resuelto lo anterior, resta por determinar si la señora Montañez realizó la notificación dentro del término dis-puesto en la Regla 33 del Reglamento. Según reseñamos, esta disposición establece que la fecha de notificación será aquella en la cual se haya depositado en el correo. Cierta-mente, en función de nuestra decisión en Pérez Soto, la fecha de depósito en negocios privados, debidamente auto-rizados para enviar correspondencia por el Servicio Postal de Estados Unidos, debe ser aquella donde el remitente entrega la comunicación a ser enviada y paga la cuantía correspondiente para realizar el envío.
Surge del expediente que la señora Montañez Leduc ad-quirió de la Farmacia Puerta de Carolina, a las 9:17 p. m. del 17 de marzo de 2016, los sellos con los que envió a la representación del señor Robinson Santana la notificación del recurso de certiorari. Por otro lado, según comentamos, del Product & Tracking Information surge una entrada de*560nominada como Shipping label created en la que se especi-ficó que se crearon etiquetas de envío para las comunica-ciones en cuestión a las 9:18 p. m. y 9:21 p. m., el 17 de marzo de 2016, en Carolina, Puerto Rico.
En consideración a lo anterior, concluimos que la señora Montañez Leduc notificó el recurso de certiorari en cues-tión de forma oportuna. A saber, utilizó la Farmacia Puerta de Carolina, negocio debidamente autorizado por el Correo Postal de Estados Unidos para ofrecer productos y servi-cios postales, para realizar la notificación. Además, realizó el depósito de las notificaciones dentro del término de 30 días, así cumpliendo con las disposiciones de la Regla 33 del Reglamento.
Ciertamente, la señora Montañez Leduc erró al solo in-cluir en la Moción en cumplimiento de orden copia de los dos Domestic Return Receipts. Ello, pues según la discu-sión que antecede, la fecha que el Tribunal de Apelaciones tiene que constatar es aquella en la que se hizo la notifica-ción, no la fecha en que la otra parte la recibió. Ahora bien, la señora Montañez Leduc, mediante la moción de reconsi-deración, probó que la notificación se realizó oportuna-mente según alegó en la Moción en cumplimiento de orden. Así pues, el Tribunal de Apelaciones, en efecto, tenía juris-dicción para considerar el recurso presentado por la señora Montañez Leduc.
Por lo tanto, concluimos que erró el Tribunal de Apela-ciones al desestimar el recurso de certiorari tras concluir que la señora Montañez Leduc notificó tardíamente su presentación. Asimismo, erró el foro apelativo intermedio al concluir que ésta, al presentar la moción de reconside-ración, no acreditó que la Farmacia Puerta de Carolina era un negocio debidamente autorizado por el Servicio Postal de Estados Unidos para enviar correspondencia.
En consideración a lo anterior, se revoca —en parte— la Resolución emitida por el Tribunal de Apelaciones el 1 de abril de 2016 respecto a denegar el recurso de “certiorari” *561presentado por la señora Montañez Leduc por falta de no-tificación a la parte contraria al amparo de la Regla 33 del Reglamento.(6) Se devuelve el caso al foro apelativo inter-medio para la continuación de los procedimientos en con-formidad con lo aquí dispuesto.

Se dictará sentencia de conformidad.


 Por otro lado, respecto a las mociones en auxilio de jurisdicción, la Regla 79(E) del Reglamento del Tribunal de Apelaciones (Reglamento) dispone, en lo per-tinente, lo siguiente:
“Cualquier solicitud de orden bajo esta regla se ajustará, en cuanto a su forma y contenido, a las disposiciones de las Reglas 68 y 70 de este apéndice, llevará el mismo epígrafe del caso principal, deberá ser notificada a las demás partes, y a cualquier persona contra quien se solicita un remedio, mediante el método que ase-gure que éstas queden notificadas de la solicitud simultáneamente con su presenta-ción, y hará constar la notificación en la propia solicitud [...] A los fines de la notifi-cación simultánea a que se refiere esta regla, podrán utilizarse los métodos de notificación personal, por teléfono o correo electrónico, de forma que las partes ad-vengan en conocimiento de la solicitud de orden y del recurso inmediatamente de su presentación”. 4 LPRA Ap. XXII-B, R. 79(E).


 Por su parte, y en lo pertinente, la Regla 2 del Reglamento dispone que:
“Estas reglas se interpretarán de modo que propicien un sistema de justicia que provea acceso para atender los reclamos de la ciudadanía, que sea sensible a la realidad particular de los distintos componentes de nuestra sociedad, y que informe a la ciudadanía sobre sus derechos y responsabilidad, conforme a los propósitos dis-puestos en la Ley de la Judicatura de 2003 [...] A tales fines este reglamento está dirigido a:
“1) Ofrecer acceso fácil, económico y efectivo al tribunal, eliminando obstáculos y barreras que impidan impartir justicia apelativa a los ciudadanos con reclamos válidos.
[[Image here]]
“3) Implantar el principio rector de que las controversias judiciales se atiendan en los méritos y no se desestimen los recursos por defectos de forma o de notificación que no afecten los derechos de las partes”. 4 LPRA Ap. XXII-B, R. 2.


 Surge del Product & Tracking Information, para ambas comunicaciones en-viadas, las siguientes entradas realizadas el 19 de marzo de 2016: Arrived at USPS Facility, Departed USPS Facility, Arrived at Post Office, Sorting Complete, Out for Delivery, Available for Pickup. Apéndice, Anejo 7, págs. 150-150a.


 Es preciso señalar que no surge del expediente qué relación tiene The Mail Stop con la Farmacia Puerta de Carolina. Por tanto, no podemos utilizar esta certi-ficación como evidencia acreditativa de que la farmacia estaba debidamente autori-zada para realizar servicios análogos a los del servicio postal.


 Si bien, es cierto que nuestro dictamen en Pérez Soto v. Cantera Pérez, Inc., 188 DPR 98 (2013), se contextualizó en la Regla 13 del Reglamento —la cual dispone particularmente sobre los recursos de apelación—, concluimos que lo ahí resuelto aplica igualmente a las disposiciones correspondientes a la notificación de los recur-sos de certiorari conforme a la Regla 33 del Reglamento, 4 LPRA Ap. XXII-B.


 Se hace constar que la determinación del Tribunal de Apelaciones respecto a la desestimación de la moción en auxilio de jurisdicción presentada por la señora Montañez Leduc, el 23 de marzo de 2017, no fue cuestionada en el recurso de certio-rari ante nuestra consideración. Por ende, se mantiene inalterada la Resolución del foro apelativo intermedio respecto a este particular.